Title: From Ann Frances Harrod Adams to John Adams, 20 June 1810
From: Adams, Ann Frances Harrod
To: Adams, John,Adams, Abigail Smith



Quincy 20 June 1810

When I take a retrospective view of the innumerable obligations which I owe you, not only as the revered Parents of my husband but as the kindest and best of friends, my heart expands with filial gratitude yet I know not how to attempt an expression of my feelings.
After a residence of five years under your roof which has been endeared to me by  some of the most interesting events of my life, as well as by the thousand nameless attentions you have uniformly bestowed upon me, I can not look forward to the hour that will separate me from you, without a variety of emotions beyond my power to describe. Let me intreat you my venerable Parents to follow us with your blessing. you have the satisfaction of seeing us happy in each other and in our children. Should health be permitted to dwell among us, the new Situation upon which we are entering, though less affluent than the home we leave, will, I doubt not, afford us all the comforts of life which ever ought to insure contentment and satisfaction
The hope of seeing you often gives me much anticipated enjoyment. While in your family I have been so situated as to be frequently excluded from your Society when I should have deemed it one of my highest priveleges to have profited by it. And what has been a still greater source of regret the impossibility of being always present at family duties necessity alone has compelled me to this omission, knowing with what indulgent eyes you have viewed the failings of others, permit me to hope you will draw the veil of charity over those you have discovered in me, for “to err is human” and I claim no exemption from the general accusation excepting that of willingly offending. If minds so enlarged and benevolent, whose delight it has been to diffuse happiness to all around them are rewarded in proportion to their good works your bliss will be without end which is the most ardent prayer of your affectionate and grateful daughter—

Ann Adams